MoCLELLAN, j.
— The bill of exceptions does not purport to contain all, or substantially all, of the evidence. We cannot, therefore, hold that the court erred in giving the general affirmative charge in favor of the defendants in this case. — Western Railway Co. v. Williamson, 114 Ala. 131, 145, 21 South. 827, among others.
*579The plaintiffs sought, it appears from the record proper, to amend their complaint by the addition of two counts. The amendment was not allowed. The bill of exceptions contains no allusion to this effort to amend. The action of the court in refusing the amendment cannot be reviewed, unless the matter is presented here by bill of exceptions. — Bright v. State, 76 Ala. 96; Markland v. Albes, 81 Ala. 433, 2 South. 123.
The only other assignment rests on the action of the court in sustaining the defendants’ objection to this question, propounded to one of the plaintiffs: “What
did Moseley offer to pay you for the timber he had cut?” It appears from the bill that the offer inquired about was made in an effort to adjust the matter of controversy; in short, related to a statement uttered in the course of negotiations looking to a compromise. Under a familiar rule, the question sought to elicit inadmissible matter.
The judgment must be affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Evans, JJ., concur.